Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2010 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-31340 THE CATO CORPORATION (Exact name of registrant as specified in its charter) Delaware 56-0484485 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8100 Denmark Road, Charlotte, North Carolina 28273-5975 (Address of principal executive offices) (Zip Code) (704) 554-8510 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer þ Non-accelerated filer ¨ Smaller reporting company ¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X As of September 8, 2010, there were 27,734,000 shares of ClassA common stock and 1,743,525 shares of ClassB common stock outstanding. THE CATO CORPORATION FORM 10-Q Quarter Ended July 31, 2010 Table of Contents Page No. PART I – FINANCIAL INFORMATION Item 1. Financial Statements: Condensed Consolidated Statements of Income and Comprehensive Income 2 For the Three Months and Six Months Ended July 31, 2010 and August 1, 2009 Condensed Consolidated Balance Sheets 3 At July 31, 2010, August 1, 2009, and January 30, 2010 Condensed Consolidated Statements of Cash Flows 4 For the Six Months Ended July 31, 2010 and August 1, 2009 Notes to Condensed Consolidated Financial Statements 5 – 14 For the Three Months and Six Months Ended July 31, 2010 and August 1, 2009 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 – 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 PART II – OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Removed and Reserved 23 Item 5. Other Information 23 Item 6. Exhibits 23 Signatures 24 - 28 1 Table of Contents PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS THE CATO CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME Three Months Ended Six Months Ended July 31, 2010 August 1, 2009 July 31, 2010 August 1, 2009 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Dollars in thousands, except per share data) REVENUES Retail sales $ 231,865 $ 225,369 $ 491,625 $ 463,423 Other income (principally finance charges, late fees and layaway charges) 2,862 2,897 5,785 5,870 Total revenues 234,727 228,266 497,410 469,293 COSTS AND EXPENSES, NET Cost of goods sold (exclusive of depreciation shown below) 143,039 143,459 289,893 285,372 Selling, general and administrative (exclusive of depreciation shown below) 62,268 56,480 130,828 121,124 Depreciation 5,277 5,482 10,547 11,026 Interest and other income (957) (861) (1,849) (1,921) Cost and expenses, net 209,627 204,560 429,419 415,601 Income before income taxes 25,100 23,706 67,991 53,692 Income tax expense 9,081 7,048 24,912 18,220 Net income $ 16,019 $ 16,658 $ 43,079 $ 35,472 Basic earnings per share $ 0.54 $ 0.57 $ 1.46 $ 1.21 Diluted earnings per share $ 0.54 $ 0.56 $ 1.46 $ 1.20 Dividends per share $ 0.185 $ 0.165 $ 0.35 $ 0.33 Comprehensive income: Net income $ 16,019 $ 16,658 $ 43,079 $ 35,472 Unrealized losses on available-for-sale securities, net of deferred income tax benefit 130 56 44 30 Comprehensive income $ 16,149 $ 16,714 $ 43,123 $ 35,502 See notes to consolidated financial statements. 2 Table of Contents THE CATO CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS July 31, 2010 August 1, 2009 January 30, 2010 (Unaudited) (Unaudited) (Unaudited) (Dollars in thousands) ASSETS Current Assets: Cash and cash equivalents $ 68,336 $ 28,888 $ 50,385 Short-term investments 165,755 145,427 147,955 Restricted cash and investments 2,547 9,057 2,575 Accounts receivable, net of allowance for doubtful accounts of $3,233, $3,301 and $3,274 at July 31, 2010, August 1, 2009 and January 30, 2010, respectively 39,747 41,798 40,154 Merchandise inventories 95,720 93,807 118,628 Deferred income taxes 7,748 6,408 7,812 Prepaid expenses 5,352 7,875 3,258 Total Current Assets 385,205 333,260 370,767 Property and equipment – net 100,869 111,001 102,769 Other assets 7,499 7,324 7,454 Total Assets $ 493,573 $ 451,585 $ 480,990 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ 79,802 $ 76,923 $ 103,627 Accrued expenses 32,587 32,648 31,615 Accrued bonus and benefits 18,062 10,742 22,286 Accrued income taxes 22,493 20,817 10,940 Total Current Liabilities 152,944 141,130 168,468 Deferred income taxes 4,087 2,528 4,087 Other noncurrent liabilities (primarily deferred rent) 16,362 18,639 17,123 Commitments and contingencies: - - - Stockholders' Equity: Preferred stock, $100 par value per share, 100,000 shares authorized, none issued - - - Class A common stock, $.033 par value per share, 50,000,000 shares authorized; issued 27,736,131 shares, 36,471,549 shares, and 27,842,587 shares at July 31, 2010, August 1, 2009 and January 30, 2010, respectively 925 1,216 928 Convertible Class B common stock, $.033 par value per share, 15,000,000 shares authorized; issued 1,743,525 shares at July 31, 2010 August 1, 2009 and January 30, 2010 58 58 58 Additional paid-in capital 66,584 63,328 64,706 Retained earnings 252,036 380,101 225,086 Accumulated other comprehensive income 577 443 534 Stockholders' Equity Before Treasury Stock 320,180 445,146 291,312 Less Class A common stock in treasury, at cost (-0- shares, 8,662,902 shares and -0- shares at July 31, 2010, August 1, 2009 and January 30, 2010, respectively) - (155,858) - Total Stockholders' Equity 320,180 289,288 291,312 Total Liabilities and Stockholders’ Equity $ 493,573 $ 451,585 $ 480,990 See notes to consolidated financial statements. 3 Table of Contents THE CATO CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Six Months Ended July 31, 2010 August 1, 2009 (Unaudited) (Unaudited) (Dollars in thousands) Operating Activities: Net income $ 43,079 $ 35,472 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 10,547 11,026 Provision for doubtful accounts 1,499 1,752 Share based compensation 1,213 1,230 Excess tax benefits from share-based compensation (133) (72) Loss on disposal of property and equipment 220 393 Changes in operating assets and liabilities which provided (used) cash: Accounts receivable (1,092) 586 Merchandise inventories 22,908 18,483 Prepaid and other assets (2,145) (3,740) Accrued income taxes 11,686 9,383 Accounts payable, accrued expenses and other liabilities (27,840) (20,548) Net cash provided by operating activities 59,942 53,965 Investing Activities: Expenditures for property and equipment (8,866) (6,170) Purchase of short-term investments (111,454) (96,292) Sales of short-term investments 93,768 44,347 Change in restricted cash and investments 28 32 Net cash used in investing activities (26,524) (58,083) Financing Activities: Dividends paid (10,304) (9,723) Repurchase of common stock (5,840) (49) Proceeds from employee stock purchase plan 218 200 Excess tax benefits from share-based compensation 133 72 Proceeds from stock options exercised 326 244 Net cash provided used in financing activities (15,467) (9,256) Net increase in cash and cash equivalents 17,951 (13,374) Cash and cash equivalents at beginning of period 50,385 42,262 Cash and cash equivalents at end of period $ 68,336 $ 28,888 See notes to consolidated financial statements. 4 Table of Contents THE CATO CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) FOR THE THREE MONTHS AND SIX MONTHS ENDED JULY 31, 2, 2009 NOTE 1 - GENERAL: The condensed consolidated financial statements have been prepared from the accounting records of The Cato Corporation and its wholly-owned subsidiaries (the “Company”), and all amounts shown as of and for the periods ended July 31, 2010 and August 1, 2009 are unaudited. In the opinion of management, all adjustments considered necessary for a fair statement have been included. All such adjustments are of a normal, recurring nature unless otherwise noted. The results of the interim period may not be indicative of the results expected for the entire year. The interim financial statements should be read in conjunction with the consolidated financial statements and notes thereto, included in the Company’s Annual Report on Form 10-K for the fiscal year ended January 30, 2010. The year-end condensed consolidated balance sheet presented as of the fiscal year ended January 30, 2010 was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America. On August 26, 2010, the Board of Directors maintained the quarterly dividend at $.185 per share or an annualized rate of $.74 per share. In September 2009, the Company retired all of its treasury stock shares. The excess of the price over par value of common stock of approximately $155.6 million was charged to retained earnings upon the retirement of the treasury stock. 5 Table of Contents THE CATO CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) FOR THE THREE MONTHS AND SIX MONTHS ENDED JULY 31, 2, 2009 NOTE 2 - EARNINGS PER SHARE: ASC 260 – Earnings Per Share requires dual presentation of basic and diluted Earnings Per Share (“EPS”) on the face of all income statements for all entities with complex capital structures. The Company has presented one basic EPS and one diluted EPS amount for all common shares in the accompanying Condensed Consolidated Statements of Income. While the Company’s certificate of incorporation provides the right for the Board of Directors to declare dividends on Class A shares without declaration of commensurate dividends on Class B shares, the Company has historically paid the same dividends to both Class A and Class B shareholders and the Board of Directors has resolved to continue this practice. Accordingly, the Company’s allocation of income for purposes of the EPS computation is the same for Class A and Class B shares and the EPS amounts reported herein are applicable to both Class A and Class B shares. Basic EPS is computed as net income less earnings allocated to non-vested equity awards divided by the weighted average number of common shares outstanding for the period. Diluted EPS reflects the potential dilution that could occur from common shares issuable through stock options and the Employee Stock Purchase Plan. Three Months Ended Six Months Ended July 31, 2010 August 1, 2009 July 31, 2010 August 1, 2009 (Dollars in thousands, except per share data) Basic earnings per share: Net earnings $ 16,019 $ 16,658 $ 43,079 $ 35,472 Earnings allocated to non-vesting equity awards (270) (244) (728) (516) Net earnings available to common shares outstanding $ 15,749 $ 16,414 $ 42,351 $ 34,956 Basic weighted-average common shares outstanding 28,966,065 29,039,565 28,990,500 28,997,030 Basic earnings per share $ 0.54 $ 0.57 $ 1.46 $ 1.21 Diluted earnings per share: Net earnings $ 16,019 $ 16,658 $ 43,079 $ 35,472 Earnings allocated to non-vesting equity awards (270) (244) (728) (516) Net earnings available to common shares outstanding $ 15,749 $ 16,414 $ 42,351 $ 34,956 Basic weighted-average common shares outstanding 28,966,065 29,039,565 28,990,500 28,997,030 Dilutive effect of stock options 12,710 21,964 12,109 18,393 Diluted weighted avg. shares outstanding 28,978,775 29,061,529 29,002,609 29,015,423 Diluted earnings per share $ 0.54 $ 0.56 $ 1.46 $ 1.20 NOTE 3 - SUPPLEMENTAL CASH FLOW INFORMATION: Income tax payments, net of refunds received, for the six months ended July 31, 2010 and August 1, 2009 were $13,315,000 and $9,435,000, respectively. 6 Table of Contents THE CATO CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) FOR THE THREE MONTHS AND SIX MONTHS ENDED JULY 31, 2, 2009 NOTE 4 – FINANCING ARRANGEMENTS: As of July 31, 2010, the Company had an unsecured revolving credit agreement of $35.0 million. Net of the Company’s standby letter of credit for payments to the current general liability and workers’ compensation insurance processor, the revolving credit agreement provided for borrowings of up to $33.3 million at July 31, 2010. In August, 2010, the Company extended the revolving credit agreement until August 2013. The credit agreement contains various financial covenants and limitations, including the maintenance of specific financial ratios with which the Company was in compliance as of July 31, 2010. There were no borrowings outstanding under this credit facility during the six months ended July 31, 2010 or August 1, 2009 or during the fiscal year ended January 30, 2010. Interest on any borrowings is based on LIBOR, which was 0.305% at July 31, 2010. At July 31, 2010 and August 1, 2009 the Company had approximately $10.3 million and $8.3 million, respectively, of outstanding irrevocable letters of credit relating to purchase commitments. In addition, the Company has a standby letter of credit in the amount of approximately $1.7 million at July 31, 2010 for payments to the current general liability and workers’ compensation insurance processor. NOTE 5 – REPORTABLE SEGMENT INFORMATION: The Company has two reportable segments: retail and credit. The Company operated its women’s fashion specialty retail stores in 31 states at July 31, 2010, principally in the southeastern United States. The Company offers its own credit card to its customers and all related credit authorizations, payment processing, and collection efforts are performed by a separate subsidiary of the Company. The following schedule summarizes certain segment information (in thousands): Three Months Ended Six Months Ended July 31, 2010 Retail Credit Total July 31, 2010 Retail Credit Total Revenues $ 232,607 $ 2,120 $ 234,727 Revenues $ 493,068 $ 4,342 $ 497,410 Depreciation 5,272 5 5,277 Depreciation 10,536 11 10,547 Interest and other income (957) - (957) Interest and other income (1,849) - (1,849) Income before taxes 24,257 843 25,100 Income before taxes 66,520 1,471 67,991 Total assets 420,486 73,087 493,573 Total assets 420,486 73,087 493,573 Capital expenditures 4,842 - 4,842 Capital expenditures 8,866 - 8,866 Three Months Ended Six Months Ended August 1, 2009 Retail Credit Total August 1, 2009 Retail Credit Total Revenues $ 225,932 $ 2,334 $ 228,266 Revenues $ 464,541 $ 4,752 $ 469,293 Depreciation 5,476 6 5,482 Depreciation 11,010 16 11,026 Interest and other income (861) - (861) Interest and other income (1,921) - (1,921) Income before taxes 22,918 788 23,706 Income before taxes 52,288 1,404 53,692 Total assets 380,522 71,063 451,585 Total assets 380,522 71,063 451,585 Capital expenditures 2,631 - 2,631 Capital expenditures 6,170 - 6,170 The Company evaluates segment performance based on income before taxes. The Company does not allocate certain corporate expenses or income taxes to the credit segment. 7 Table of Contents THE CATO CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) FOR THE THREE MONTHS AND SIX MONTHS ENDED JULY 31, 2, 2009 NOTE 5 – REPORTABLE SEGMENT INFORMATION (CONTINUED): The following schedule summarizes the direct expenses of the credit segment which are reflected in selling, general and administrative expenses (in thousands): Three Months Ended Six Months Ended July 31, 2010 August 1, 2009 July 31, 2010 August 1, 2009 Bad debt expense $ 676 $ 828 $ 1,499 $ 1,752 Payroll 239 247 474 496 Postage 197 224 425 469 Other expenses 160 241 462 615 Total expenses $ 1,272 $ 1,540 $ 2,860 $ 3,332 NOTE 6 – STOCK BASED COMPENSATION: As of July 31, 2010, the Company had three long-term compensation plans pursuant to which stock-based compensation was outstanding or could be granted. The Company’s 1987 Non-Qualified Stock Option Plan authorized 5,850,000 shares for the granting of options to officers and key employees. The 1999 Incentive Compensation Plan and 2004 Amended and Restated Incentive Compensation Plan authorized 1,500,000 and 1,350,000 shares, respectively, for the granting of various forms of equity-based awards, including restricted stock and stock options to officers and key employees.
